DETAILED ACTION

Reasons for Allowance
Claims 5-10 and 12-18 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 5, 8, and 16.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific combination as claimed, for example an interspace between an outer surface of a holder and an inner surface of a center ring, wherein the differences in the diameters of these components form the interspace, a structure where there are two interspaces formed due to the differences in diameters of mating components where it is the combination of the components that for the two interspaces. 
Also refer to page 6 in line 11 through page 7 (the entire page) in Applicant’s Remarks filed 01/05/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/12/2022


/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679